DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 4 and 21 have been amended and claims 2 and 23 have been canceled as requested in the amendment filed December 8, 2022. Following the amendment, claims 1 and 3-22 are pending in the present application.

2.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022.

3.	Claims 1, 3-10 and 21-22 are under examination in the current office action.

Withdrawn Objections and/or Rejections
 4.	The rejection of claims 1 and 3-10 under 35 U.S.C. 101 as being directed to a judicial exception, set forth at section 5 of the 09/16/2022 Office action, is withdrawn in view of applicant’s claim amendments. In particular, independent claim 1 now recites a step of providing a specific therapy to a subject determined to have an internal adhesion.

5.	The rejection of claim 4 under 35 U.S.C. 112(d), set forth at section 7 of the previous Office action, is withdrawn in view of applicant’s clarifying claim amendments.

6.	The rejection of claims 1 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Saba et al. (Am. Surg. 1998, 64, 734-736), as set forth at section 9 of the 09/16/2022 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, Saba does not teach the step of providing the subject with steroids or antibodies configured to destroy cells defining the internal adhesion as now required by the claimed invention.

7.	The rejection of claims 1 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al. (Human Reproduction, 2002, 17(1), 69-75), as set forth at section 10 of the 09/16/2022 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, Cheong does not teach the step of providing the subject with steroids or antibodies configured to destroy cells defining the internal adhesion as now required by the claimed invention.

8.	The rejection of claims 21 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Lubahn et al. (US 2009/0203646), as set forth at section 11 of the 09/16/2022 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, Lubahn does not explicitly teach the step of providing the subject with steroids or antibodies configured to destroy cells defining the internal adhesion as now required by the claimed invention.

Maintained and New Claim Objections and Rejections, 
Necessitated by Amendment
Claim Objections
9.	Claim 1 is objected to because of the following informalities:  the preamble recites that the method comprises “the step of” singular, and then proceeds to list at least three method steps. The word “step” should therefore be made plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 3-10 and 21-22, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is maintained for reasons of record and as discussed below with respect to the amended claims.
The basis of this rejection has been set forth previously (see section 6 of the 09/16/2022 Office action) and therefore will not be fully reiterated here.  As amended, claims 1 and 21 recite methods of identifying an adhesion in a human subject, wherein once an internal adhesion is determined, the method comprises targeting the internal adhesion by providing to the subject antibodies configured to destroy cells defining the internal adhesion. The claims thus still encompass the therapeutic administration of a genus of functionally-claimed antibodies.
With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The recitation of an antibody that is configured to destroy cells defining the internal adhesion represents a functional characteristic with no structure. While generically the structure of antibodies is known, the structure of the presently claimed antibodies can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted. 
The instant specification does not disclose any specific antibodies that fall within the presently claimed genus of antibodies, nor is there a description of which cells or cellular pathways to target that “define the internal adhesion”.  There are no structures or sequences for any antibody, and therefore the specification does not provide any disclosure of a correlation between the structure of an antibody and the ability to destroy cells defining an internal adhesion.   
Accordingly, the instant application is lacking sufficient guidance on the structural attributes of an antibody that correlates to the functional requirements of the claimed invention.  Regardless, the relevant art recognizes that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone (see, for example, Lloyd et al. Protein Eng. Design & Select, 2009, 22(3):159-168; and Edwards et al. J. Mol. Biol. 2003, 334:103-118). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) is severable from its enablement provision.
Response to Arguments
11.	In the response filed December 8, 2022, applicant asserts that given the disclosure at paragraph [0016] of the specification, applicant was in possession of steroid and antibodies as claimed. 
12.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the instant specification does not evidence that applicant was possession of the genus of functionally-claimed antibody molecules required to perform the presently claimed methods. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claim(s) 1, 3-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubahn et al. (US 2009/0203646 A1) in view of Cahill et al. (World J. Gastroenterol. 2008, 14(31), 4861-4866) and Xu et al. (Ann. Surg. 2002, 236(5), 593-601), and as evidenced by Bercovici et al. (Acta Cytol. 1978, 22(3), 194-197; abstract only) (all references of record). The rejection is maintained for reasons of record and as discussed below.
	The basis for this rejection has been set forth previously (see section 12 of the 09/16/2022 Office action) and therefore will not be fully reiterated here. As amended, claims 1 and 21 now recite treating the internal adhesion by providing to the subject steroids or antibodies configured to destroy the cells defining the adhesion at the adhesion site. However, Lubahn teaches at [0016] that multiple agents have been used in the treatment of internal adhesions, including agents that inhibit inflammation, such as both steroidal and non-steroidal anti-inflammatories, agents that degrade fibrin, and barrier methods. While Lubahn notes that none of these treatments eliminated adhesion formation/reformation, it is noted that the present claims simply recite providing a steroid to a subject; elimination of adhesions is not required to meet the limitations of the claim.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Further, MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
Thus, in the instant case, while steroids may be disclosed in the context of prior art within Lubahn, and also in the context of a non-preferred embodiment, it nonetheless would have suggested to one of ordinary skill in the art that internal adhesions can be treated by the providing a subject with steroids as presently claimed.  Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Here, it would have been reasonably predictable to administer a steroid to a subject having internal adhesions for reducing inflammation, wherein reduction of inflammation would reasonably provide some beneficial effect for the treatment of adhesions in the subject. Hence, the providing a steroid to a subject diagnosed as having internal adhesions, according to the combined teachings of the cite prior art references, would have been obvious and predictable.
Further, Lubahn also teaches the administration of antibodies directed against various inflammatory cytokines (TGF-1, IL-1 or TNF-) to subjects identified as having internal adhesions (see [0035]-[0036]). Given the lack of definition in the instant specification for what constitutes an “antibody configured to destroy cells defining the internal adhesion”, the broadest reasonable interpretation of the claims would encompass the administration of any antibody capable of effecting a therapeutic effect for the treatment of adhesions. As above, therefore, it would have been obvious to administer an anti-cytokine antibody as taught by Lubahn, in conjunction with sodium narcistatin (SNS), for treating adhesions as claimed with a reasonable expectation of success.
Response to Arguments
14.	 Applicant argues that Lubahn discloses using sodium narcistatin (SNS) as a treatment for adhesions, and this chemical is not a steroid or an antibody as now claimed. Nor do the other references supply the deficiencies of Lubahn.
15.	Applicant’s arguments have been considered but are not persuasive. As discussed above, Lubahn does indeed teach that steroids may be used in the treatment of adhesions, and therefore their use would have been obvious. Note again that the present claims recite “comprising” language, and therefore there is nothing to preclude the inclusion of an additional recognized therapeutic agent in conjunction with SNS for the treatment of internal adhesions in a subject. The rejection is therefore maintained. 

16.	Claim(s) 1, 3-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubahn et al. (US 2009/0203646 A1) in view of Cahill et al. (World J. Gastroenterol. 2008, 14(31), 4861-4866) and Xu et al. (Ann. Surg. 2002, 236(5), 593-601), and as evidenced by Bercovici et al. (Acta Cytol. 1978, 22(3), 194-197; abstract only) as applied to claims 1, 3-10 and 21-22 above, and further in view of Tsai et al. (WO 2017/190148 A1).
	The reasons why the combined teachings of Lubahn, Cahill, and Xu render obvious the presently claimed invention is discussed above and previously. However, the references do not explicitly teach an antibody configured to destroy cells defining the internal adhesion as claimed.
	Tsai teach methods for treatment of surgical adhesions. In particular, Tsai teaches the administration of an antibody that targets injured mesothelial cells for destruction (see [0011]). Tsai also teaches localized administration at adhesion sites of therapeutic agents (see [0040] and [0076]).
	Therefore, it would have been obvious to have used the antibodies of Tsai for the treatment of a subject identified as having internal adhesions and thereby arrive at the presently claimed invention. Motivation to do so comes from the teachings of Tsai, and Tsai also provides a reasonable expectation that such administration would be efficacious. Accordingly, the claimed invention is deemed obvious over the combination of prior art references. 

Conclusion
16.	No claims are allowed.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649